—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered August 2, 1991, convicting defendant upon his plea of guilty of the crime of rape in the second degree.
We reject defendant’s contention that his sentence of 2 to 6 years’ imprisonment for his conviction of rape in the second degree is harsh and excessive. The crime to which defendant pleaded guilty, which was in full satisfaction of a two-count superior court information, was a serious one which involved a child under the age of 14. In addition, a review of the sentencing minutes reveals that County Court considered all of the appropriate and relevant factors and circumstances of the crime in imposing sentence. Finally, the sentence was less than the harshest possible. Under the circumstances, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.